Case 2:20-cv-08335-PSG-AGR Document 1-2 Filed 09/11/20 Page 1 of 28 Page ID #:22




                                                             Exhibit A, page 21
Case 2:20-cv-08335-PSG-AGR Document 1-2 Filed 09/11/20 Page 2 of 28 Page ID #:23




                                                           Exhibit A, page 22
Case 2:20-cv-08335-PSG-AGR Document 1-2 Filed 09/11/20 Page 3 of 28 Page ID #:24




                                                               Exhibit A, page 23
Case 2:20-cv-08335-PSG-AGR Document 1-2 Filed 09/11/20 Page 4 of 28 Page ID #:25




                                                                Exhibit A, page 24
Case 2:20-cv-08335-PSG-AGR Document 1-2 Filed 09/11/20 Page 5 of 28 Page ID #:26




                                                               Exhibit A, page 25
Case 2:20-cv-08335-PSG-AGR Document 1-2 Filed 09/11/20 Page 6 of 28 Page ID #:27




                                                               Exhibit A, page 26
Case 2:20-cv-08335-PSG-AGR Document 1-2 Filed 09/11/20 Page 7 of 28 Page ID #:28




                                                             Exhibit A, page 27
Case 2:20-cv-08335-PSG-AGR Document 1-2 Filed 09/11/20 Page 8 of 28 Page ID #:29




                                                               Exhibit A, page 28
Case 2:20-cv-08335-PSG-AGR Document 1-2 Filed 09/11/20 Page 9 of 28 Page ID #:30




                                                           Exhibit A, page 29
Case 2:20-cv-08335-PSG-AGR Document 1-2 Filed 09/11/20 Page 10 of 28 Page ID #:31




                                                             Exhibit A, page 30
Case 2:20-cv-08335-PSG-AGR Document 1-2 Filed 09/11/20 Page 11 of 28 Page ID #:32




                                                           Exhibit A, page 31
Case 2:20-cv-08335-PSG-AGR Document 1-2 Filed 09/11/20 Page 12 of 28 Page ID #:33




                                                               Exhibit A, page 32
Case 2:20-cv-08335-PSG-AGR Document 1-2 Filed 09/11/20 Page 13 of 28 Page ID #:34




                                                             Exhibit A, page 33
Case 2:20-cv-08335-PSG-AGR Document 1-2 Filed 09/11/20 Page 14 of 28 Page ID #:35




                                                             Exhibit A, page 34
Case 2:20-cv-08335-PSG-AGR Document 1-2 Filed 09/11/20 Page 15 of 28 Page ID #:36




                                                               Exhibit A, page 35
Case 2:20-cv-08335-PSG-AGR Document 1-2 Filed 09/11/20 Page 16 of 28 Page ID #:37




                                                          Exhibit A, page 36
Case 2:20-cv-08335-PSG-AGR Document 1-2 Filed 09/11/20 Page 17 of 28 Page ID #:38




                                                            Exhibit A, page 37
Case 2:20-cv-08335-PSG-AGR Document 1-2 Filed 09/11/20 Page 18 of 28 Page ID #:39




                                                              Exhibit A, page 38
Case 2:20-cv-08335-PSG-AGR Document 1-2 Filed 09/11/20 Page 19 of 28 Page ID #:40




                                                                Exhibit A, page 39
Case 2:20-cv-08335-PSG-AGR Document 1-2 Filed 09/11/20 Page 20 of 28 Page ID #:41




                                                                Exhibit A, page 40
Case 2:20-cv-08335-PSG-AGR Document 1-2 Filed 09/11/20 Page 21 of 28 Page ID #:42




                                                              Exhibit A, page 41
Case 2:20-cv-08335-PSG-AGR Document 1-2 Filed 09/11/20 Page 22 of 28 Page ID #:43




                                                              Exhibit A, page 42
Case 2:20-cv-08335-PSG-AGR Document 1-2 Filed 09/11/20 Page 23 of 28 Page ID #:44




                                                            Exhibit A, page 43
Case 2:20-cv-08335-PSG-AGR Document 1-2 Filed 09/11/20 Page 24 of 28 Page ID #:45




                                                              Exhibit A, page 44
Case 2:20-cv-08335-PSG-AGR Document 1-2 Filed 09/11/20 Page 25 of 28 Page ID #:46




                                                             Exhibit A, page 45
Case 2:20-cv-08335-PSG-AGR Document 1-2 Filed 09/11/20 Page 26 of 28 Page ID #:47




                                                           Exhibit A, page 46
Case 2:20-cv-08335-PSG-AGR Document 1-2 Filed 09/11/20 Page 27 of 28 Page ID #:48




                                                           Exhibit A, page 47
Case 2:20-cv-08335-PSG-AGR Document 1-2 Filed 09/11/20 Page 28 of 28 Page ID #:49




                                                                      Exhibit A, page 48
